Exhibit 10.3 

 

Amendment No. 7

TO THE A330/A340 PURCHASE AGREEMENT

dated as of November 24, 1998

between

AVSA, S.A.R.L.,

and

US AIRWAYS GROUP, INC.

 

This Amendment No. 7 (hereinafter referred to as the "Amendment") entered into
as of August 30, 2004, by and between AVSA, S.A.R.L., a société à responsabilité
limitée organized and existing under the laws of the Republic of France, having
its registered office located at 2, Rond Point Maurice Bellonte, 31700 Blagnac,
FRANCE (hereinafter referred to as the "Seller"), and US Airways Group, Inc., a
corporation organized and existing under the laws of the State of Delaware,
United States of America, having its executive offices located at 2345 Crystal
Drive, Arlington, VA 22227, U.S.A. (hereinafter referred to as the "Buyer") ;

WITNESSETH :

WHEREAS, the Buyer and the Seller entered into an Airbus A330/A340 Purchase
Agreement, dated as of November 24, 1998, relating to the sale by the Seller and
the purchase by the Buyer of certain Airbus A330 and A340 model aircraft (the
"Aircraft"), which agreement, together with all Exhibits, Appendices and Letter
Agreements attached thereto and as amended by Amendment No.1 dated as of March
23, 2000, Amendment No. 2 dated as of June 29, 2000, Amendment No. 3 dated as of
November 27, 2000, Amendment No. 4 dated as of September 20, 2001, Amendment No.
5 dated as of July 17, 2002 and Amendment No. 6 dated as of March 29, 2003, is
hereinafter called the "Agreement".

WHEREAS, the Buyer and the Seller have herein agreed to certain amendments to
the Agreement.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

Capitalized terms used herein and not otherwise defined in this Amendment will
have the meanings assigned to them in the Agreement. The terms "herein,"
"hereof," and hereunder and words of similar import refer to this Amendment.

1.  AIRCRAFT RETROFITS

In consideration of the promises and performances herein, the receipt and
sufficiency of which is hereby acknowledged, the Seller agrees to provide the **
with respect to the Buyer's fleet of nine (9) A330 Aircraft, as originally
delivered to the Buyer by the Seller, as follows:

(i)  **

(ii)  **

2.   SERVICE BULLETINS

2.1  On July 16, 2004, the Buyer and the Seller **. It is agreed that the Seller
will provide the Buyer with relevant service bulletins with respect to such **,
or by **, or within ** from certification of the applicable service bulletin,
whichever is later.

2.2  **

 

 

3.  PURCHASE AGREEMENT AMENDMENTS

The Seller and the Buyer agree to further amend the Agreement as follows:

The provisions of Clause 3.2 of the Agreement are deleted in their entirety and
replaced with the following quoted provisions:

QUOTE

**

UNQUOTE

 

 

 

4.   TOOLING PROVISIONS

In consideration of the ** hereby agreeing to delete in the entirety the
provisions of Paragraph 8.2 of Letter Agreement No. 7 to the Agreement, **.

 

5.   AIRMAN

**

 

 

 

6.  EFFECT OF AMENDMENT

The provisions of this Amendment are binding on both parties upon execution
hereof. The Agreement will be deemed to be amended to the extent herein
provided, and, except as specifically amended hereby, will continue in full
force and effect in accordance with its original terms. This Amendment
supersedes any previous understandings, commitments, or representations
whatsoever, whether oral or written, related to the subject matter of this
Amendment.

Both parties agree that this Amendment will constitute an integral,
non-severable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Amendment will be
governed by the provisions of said Agreement, except that if the Agreement and
this Amendment have specific provisions that are inconsistent, the specific
provisions contained in this Amendment will govern.

7.  ASSIGNMENT

This Amendment and the rights and obligations of the Buyer hereunder will not be
assigned or transferred in any manner without the prior written consent of the
Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 8 will be void and of no force or effect.
Notwithstanding the preceding sentence, the terms of Sub-clause 19.3 and 19.4 of
the Agreement will apply to this Amendment only to the extent this Amendment
addresses matters that may be assigned in such Sub-clauses, and the terms of
Sub-clause 19.5 and 19.6 of the Agreement will apply to this entire Amendment.

 

8.  GOVERNING LAW

THIS AMENDMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. THE PERFORMANCE OF THIS AMENDMENT WILL BE DETERMINED ALSO
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS CONVENTION ON THE
INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO THIS TRANSACTION.

9.   CONFIDENTIALITY

  In addition to the confidentiality provisions of Clause 22.4 of the Agreement,
the Buyer and the Seller agree that the Buyer the Buyer may disclose the terms
and conditions of this Amendment to the parties to that ATSB loan agreement
dated as of March 31, 2004, as amended, provided, however, that such parties
agree to hold the terms and conditions of this Amendment confidential.

10.  COUNTERPARTS

This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered will be an original, but all such
counterparts will together constitute but one and the same instrument.

If the foregoing correctly sets forth our understanding, please execute this
Amendment in the space provided below, whereupon, as of the date first above
written, this Amendment will constitute part of the Agreement.

 

Agreed and
accepted                                                                 Yours
sincerely,

US AIRWAYS GROUP, INC.                                                  AVSA,
S.A.R.L.

 

By: Eilif Serck-Hanssen
                                                            By: Marie-Pierre
Merle-Beral

Its: Sr. Vice President - Finance & Treasurer                             Its:
A.V.S.A., Chief Executive Officer

 



--------------------------------------------------------------------------------



Exhibit 1 to Amendment 7

 

**



--------------------------------------------------------------------------------



Exhibit 2 to Amendment 7

 

**